Judge PHILLIPS
concurring.
This appeal is a vain thing for several reasons. It is not authorized by G.S. 15A-1445(a)(l), the only possible authority for it. If the statute did authorize it pursuing the appeal would accomplish nothing, since under the circumstances recorded defend*793ant’s retrial is prohibited by the double jeopardy clause of the Fifth Amendment to the United States Constitution. And in my opinion, the evidence does not warrant a conviction and it is most unlikely that one could ever be obtained in any event. The record indicates that the prosecution was based upon the routine paddling of a fourth grade schoolboy by the school principal at the request of his teacher, the dismissal of the case followed a three day trial and the vote of eleven jurors to acquit, and there is no sound basis for believing that a second vénire would view the matter differently from the first.